NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  KAYSIE ALLYN MEDRANO, Appellant.

                             No. 1 CA-CR 17-0453
                               FILED 6-28-2018


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201601601
               The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                          STATE v. MEDRANO
                          Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Kent E. Cattani joined.


P E R K I N S, Judge:

¶1            Kaysie Allyn Medrano appeals her conviction and probation
for one count of unlawful use of means of transportation. After searching
the entire record, Medrano’s defense counsel identified no arguable, non-
frivolous questions of law. In accordance with Anders v. California, 386 U.S.
738 (1967), and State v. Leon, 104 Ariz. 297 (1969), defense counsel advised
the Court that she has found no arguable question of law, and requested
this Court search the record for fundamental error. Medrano was given an
opportunity to file a supplemental brief in propria persona, but has not done
so. We have reviewed the record and found no error. Accordingly,
Medrano’s conviction and probation are affirmed.

               FACTUAL AND PROCEDURAL HISTORY

¶2             In October 2016, Medrano received permission from Victim
to borrow his vehicle. Medrano returned the vehicle a few days later, but
did not return the car key and keychain which Victim had given her.
Medrano went back to Victim’s home on October 25, 2016, and asked Victim
if she could borrow his car again to travel to Nevada. Victim initially gave
Medrano permission to borrow his vehicle; however, when Medrano came
back to pick up it up, Victim told her that he had changed his mind and that
she could not borrow it because he could not be without his vehicle for two
weeks. Medrano told Victim that she understood and tossed a key to
Victim. When Medrano left, Victim realized that the key Medrano returned
was not the one he had given her.

¶3             Victim then discovered his vehicle was missing, so he called
the Sheriff’s office. He reported that Medrano had his vehicle and where he
suspected she had taken it. Deputy Aaron responded to Victim’s call and
went to the home where Victim suspected Medrano had taken the vehicle.
When Deputy Aaron arrived, he saw Victim’s vehicle in front of the home.
The owner of the home let Deputy Aaron inside and took him to Medrano.
Deputy Aaron took Medrano into custody and read her Miranda warning.




                                     2
                            STATE v. MEDRANO
                            Decision of the Court

He also searched Medrano and found the keys to Victim’s vehicle in her
possession.

¶4            Medrano was charged with theft of means of transportation,
a class three felony. The trial court also instructed the jury on a lesser
included offense—unlawful use of means of transportation. Medrano was
convicted of one count of unlawful use of means of transportation, a class
five felony. The court suspended her sentence and placed Medrano on two
years of probation.

                                DISCUSSION

¶5             On appeal, we view the facts as reflected in the record in the
light most favorable to sustaining the conviction. State v. Harm, 236 Ariz.
402, 404 n.2 (App. 2015). Our review reveals no fundamental error. See Leon,
104 Ariz. at 300 (describing our Anders review process). A person commits
unlawful use of means of transportation if, as relevant here, the person
“[k]nowingly takes unauthorized control over another person’s means of
transportation.” Ariz. Rev. Stat. (“A.R.S”) § 13-1803(a)(1) (2018). Our review
of the record reveals sufficient evidence upon which the jury could
determine, beyond a reasonable doubt, that Medrano is guilty of the
charged offense.

¶6             The record reflects that all proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. The record
further reflects that Medrano was represented by counsel at all stages of the
proceedings and was present at all critical stages, including the entire trial
and the verdict. See State v. Conner, 163 Ariz. 97, 104 (1990) (right to counsel);
State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical stages).
The jury was properly composed of eight jurors, and the record shows no
evidence of jury misconduct. A.R.S. § 21-102; Ariz. R. Crim. P. 18.1(a). The
court properly instructed the jury on the elements of the charged offense,
the State’s burden of proof, and Medrano’s presumption of innocence. At
sentencing, Medrano had the opportunity to speak and the court stated on
the record the factors it found in imposing the probation. Ariz. R. Crim. P.
26.9, 26.10. The probation imposed is an authorized disposition. See A.R.S.
§ 13-902(A)(5)(4) (authorizing probation for up to three years for a class five
felony).

                                CONCLUSION

¶7           This Court has searched the record for fundamental error and
has found none. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (1999) (in an Anders



                                        3
                           STATE v. MEDRANO
                           Decision of the Court

appeal, “the court itself reviews the record for reversible error”).
Accordingly, Medrano’s conviction and resulting probation are affirmed.

¶8            Upon filing of this decision, defense counsel is directed to
inform Medrano of the status of the appeal and of her future options.
Defense counsel has no further obligations unless, upon review, counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85
(1984). Medrano has thirty days from the date of this decision to proceed, if
she desires, with an in propria persona motion for reconsideration or petition
for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4